TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00707-CR


Donald Ray Caldwell, Sr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 95-457-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In 1996, Donald Ray Caldwell, Sr., was convicted of aggravated sexual assault and
indecency with a child.  The conviction was affirmed and is now final.  Caldwell v. State, No. 03-96-00603-CR, 1998 Tex. App. LEXIS 199 (Tex. App.--Austin 1998, no pet.) (not designated for
publication).
In September 2005, Caldwell filed a motion in the district court asking that he be
provided a free copy of the trial record.  The court did not act on the motion.  Caldwell then filed a
notice of appeal.
This Court does not have jurisdiction except as expressly granted by law.  See
Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915 S.W.2d 160,
161 (Tex. App.--Fort Worth 1996, no pet.).  We have found no statute vesting this Court with
appellate jurisdiction under these circumstances.
The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 4, 2005
Do Not Publish